Citation Nr: 1138135	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-36 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic headaches, claimed as migraines, to include as secondary to a chronic acquired psychiatric disorder.

4.  Entitlement to service connection for a chronic respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for sleep apnea with insomnia.

9.  Entitlement to service connection for chronic vision impairment. 

10.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran's service records show that she served on active duty, including active duty for training (ACDUTRA), in the Army National Guard from July 1978 to December 1978, July 1986 to January 1987, August 1990 to September 1990, May 1999 to June 1999, and May 2000.  She also had multiple periods of inactive duty training (INACDUTRA) during the time period from December 1982 to June 2002, as a member of the Army National Guard.  (She is presently service connected for a chronic right knee disability that was directly incurred during ACDUTRA in June 1999; as such, she has veteran's status as defined in 38 U.S.C.A. § 101(2), (24)(B) (West 2002).)

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder (to include PTSD), hypertension, hyperlipidemia, chronic headaches (claimed as migraines, to include as secondary to a chronic acquired psychiatric disorder), a chronic respiratory disability (claimed as COPD), tinnitus, bilateral hearing loss, sleep apnea with insomnia, chronic vision impairment, and a TDIU.

At an April 2011 Board videoconference hearing, the Veteran and her representative appeared at the RO to present documentary evidence and oral testimony in support of her claims before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's consideration.

For the reasons that will be discussed in the REMAND portion of this decision, the issue of entitlement to service connection for tinnitus is remanded to the RO for further development, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and her representative if any further action is required on their part. 


FINDINGS OF FACT

1.  The objective clinical evidence does not establish onset of a chronic psychiatric disorder during active duty, or a definitive link between a chronic psychiatric disorder (to include PTSD) and a specific event occurring during documented periods of ACDUTRA or INACDUTRA.

2.  The objective clinical evidence does not establish onset of hypertension during active duty, or a definitive link between hypertension and a specific event occurring during documented periods of ACDUTRA or INACDUTRA.

3.  The objective clinical evidence does not establish onset of a disability manifested by chronic headaches during active duty, or a definitive link between a disability manifested by chronic headaches and a specific event occurring during documented periods of ACDUTRA or INACDUTRA.

4.  The objective clinical evidence does not establish onset of a chronic respiratory disability during active duty, or a definitive link between a chronic respiratory disability and a specific event occurring during documented periods of ACDUTRA or INACDUTRA.

5.  The laboratory finding of hyperlipidemia, in itself, absent a diagnosis of an underlying chronic condition, is not a disability for VA compensation purposes.

6.  During an April 2011 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received express notification from the Veteran that she was withdrawing her appeal of the issues of entitlement to service connection for bilateral hearing loss, sleep apnea with insomnia, chronic vision impairment, and a TDIU.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not incurred, nor is it presumed to have been incurred in active service, and was not incurred in ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Hypertension was not incurred, nor is it presumed to have been incurred in active service, and was not incurred in ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A disability manifested by chronic headaches was not incurred in active service, and was not incurred in ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A chronic respiratory disability was not incurred in active service, and was not incurred in ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Hyperlipidemia, in itself, does not constitute a disabling condition for which VA compensation may be awarded.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).     

6.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of entitlement to service connection for bilateral hearing loss, sleep apnea with insomnia, chronic vision impairment, and a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for bilateral hearing loss, sleep apnea with insomnia, chronic vision impairment, and a TDIU. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

The Board observes that the appeal of the issues of entitlement to service connection for bilateral hearing loss, sleep apnea with insomnia, chronic vision impairment, and a TDIU, inter alia, was certified to the Board and the Veteran's claims file was received by the Board in December 2010.  Afterwards, at an April 2011 videoconference hearing before the undersigned Veterans Law Judge, the Veteran, with the counsel of her representative, expressly withdrew her current appeal of the claims for a TDIU and VA compensation for bilateral hearing loss, sleep apnea with insomnia, and chronic vision impairment.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.

Entitlement to service connection for an acquired psychiatric disorder (to include PTSD), hypertension, hyperlipidemia, chronic headaches (claimed as migraines, to include as secondary to a chronic acquired psychiatric disorder), and a chronic respiratory disability (claimed as COPD).

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal which will be decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in her possession that pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the Veteran's application for VA compensation, which was filed in August 2006.  In response, a VCAA notice letter addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran shortly afterwards, in August 2006, which addressed the matters on appeal and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As this notice preceded the initial adjudication of the Veteran's claims in the September 2007 rating decision currently on appeal, there is no procedural defect regarding timing of notice.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service personnel and treatment records from her Army National Guard service, including relevant medical records for the period spanning 1982 - 2008, have been obtained and associated with the claims file.  Also associated with the evidence are Social Security Administration (SSA) records relating to her claim for disability benefits.  The file also includes several lay witness statements from her peers, co-workers, family members, and associates, including from her employment with the Army National Guard, and the transcripts of sworn deposition testimony provided by the Veteran and her witnesses in support of a pending separate civil action for damages  against her former employer, the Indiana Army National Guard.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with her claims file.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  The Board notes that the Veteran and her representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in December 2010, and that neither the Veteran nor her representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  

The Board notes that the Veteran was not provided with a VA examination addressing the service connection claims decided herein.  However, the Board finds that no examination in this regard is warranted and that these matters may be duly adjudicated without prejudice to the Veteran.  While acknowledging that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination with respect to the service connection claims decided on the merits in the present decision is not needed in this case for the reasons that will be further discussed below.  

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during active service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for any disease diagnosed after discharge from active service when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2010).    

The records establish that from December 1982 to June 2002, the Veteran was a member of the Army National Guard.  During this period, she was a full-time employee in the Indiana Army National Guard as a military technician.  A military technician is a dual status civilian Federal employee who is simultaneously a member of the National Guard by law as a condition of employment under § 3101 of Title 5 or § 709(b) of Title 32 (see 10 U.S.C. § 10216(a)(1)).  As a member of the National Guard, she was obligated to serve on periods of ACDUTRA and INACDUTRA during the course of her employment and to sometimes wear a military uniform, hold a military rank, and adhere to military rules, regulations, customs and protocols.

As pertinent to the facts specific to the Veteran's individual case, active service is defined as any period of active duty (38 U.S.C.A. § 101(24)(A) (West 2002)); ACDUTRA during which disability or death was the result of a disease or injury incurred or aggravated in the line of duty (38 U.S.C.A. § 101(24)(B)); and any period of INACDUTRA during which disability or death was the result of an injury incurred or aggravated in the line of duty; or from an acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training (38 U.S.C.A. § 101(24)(C)).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

As relevant, the Veteran's service treatment records pertaining to her periods of active service, including active duty for training (ACDUTRA) in the Army National Guard from July 1978 to December 1978, July 1986 to January 1987, August 1990 to September 1990, May 1999 to June 1999, and May 2000, show normal findings on evaluation of her psychiatric, respiratory, cardiovascular, and neurological systems.  None of the records concurrent with her periods of ACDUTRA or INACDUTRA reflect onset of a chronic disability involving the aforementioned systems (including an Axis I psychiatric diagnosis, COPD, hypertension, or migraines) that is attributable to a specific incident of injury, aggravation, or onset of disease occurring on the dates of such duty. 

Current medical records from 2000 onwards reflect that the Veteran has Axis I psychiatric diagnoses that include bipolar disorder, major depressive disorder with psychotic features, panic disorder, generalized anxiety disorder, and a personality disorder with paranoid features. However, a definitive PTSD diagnosis is not demonstrated in her psychiatric treatment records.  The clinical records from 2000 onwards also establish that she has diagnoses of hypertension and COPD, and that she reported experiencing chronic stress-related headaches.  The records also note that hyperlipidemia (i.e., elevated serum cholesterol) was detected on laboratory analysis of her blood chemistry.  The medical records reflect that the Veteran's psychiatric diagnoses have been linked to job-related stress caused by what the Veteran describes as a deliberate and sustained campaign of sexual and racial harassment and mental abuse directed against her by her superiors at her place of employment in the Indiana Army National Guard, which began in early 2000 and continued on through to February 2001, when she finally went on sick leave from work, and thereafter became permanently disabled.  The occurrence of the aforementioned workplace harassment and abuse is supported by sworn testimony from the Veteran that was recorded on deposition in 2008 (pursuant to a separate civil action for damages against her former employer, the Indiana Army National Guard), and lay witness statements from the Veteran's peers, family members, and co-workers who were present during the alleged campaign of intentional mistreatment at the workplace.

At an April 2011 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified, in pertinent part, that she was first diagnosed with COPD in 2010, but first experienced COPD symptoms while in the Army National Guard.  She stated that her hyperlipidemia was first detected on laboratory testing in 2001, while she was on weekend drills with the National Guard.  She reported that her hypertension was first diagnosed around the time of her weekend drills, and was aggravated by work-related stress as an employee of the National Guard.  She testified that she was the target of a deliberate and sustained campaign of sexual and racial harassment while employed in the National Guard (including an alleged physical assault in which a fellow female co-worker deliberately walked into her and knocked her down), which caused her to mentally decompensate and develop her currently diagnosed psychiatric disorders.  She lastly stated that her chronic headaches were secondary to stress associated with her mistreatment at the workplace and her psychiatric diagnoses.

The Board has considered the merits of the Veteran's claim, but finds that the facts of the case do not support an allowance for VA compensation for her psychiatric disabilities, hypertension, COPD, headaches, and hyperlipidemia.  Firstly, it is evident that the Veteran is asserting that her dual status as a civilian Federal employee in the Army National Guard as well as a member of the Army National Guard is identical to being on full-time active duty in the National Guard for purposes of establishing service connection for her claimed disabilities.  However, the applicable law does not provide any basis to allow her to be awarded VA compensation for any disabilities that may relate to her civil employment in the Army National Guard.  She can only be service connected for disability that was incurred in active service, or disability that was the result of a disease or injury incurred or aggravated in the line of duty during ACDUTRA (38 U.S.C.A. § 101(24)(B)), or disability that was the result of an injury incurred or aggravated in the line of duty during INACDUTRA.  However, conceding for the sake of argument that she was, in fact, a victim of a campaign of deliberate and sustained sexual and racial harassment during 2000 - 2001, while she was an employee of the Army National Guard, the law provides only for a very specific temporal nexus between a claimed disability as being directly and solely due to or aggravated by a particular incident incurred during the Veteran's documented periods of ACDUTRA or INACDUTRA.  The evidence indicates that the Veteran's psychiatric diagnoses do not stem from one particular, specific psychiatrically injurious event during her documented periods of ACDUTRA and INACDUTRA, but rather were due to a longitudinal campaign of mental harassment and abuse encompassing a period of several years that may have happened to overlap, but did not originate or solely occur during her periods of ACDUTRA and INACDUTRA.  Similarly, her claimed disabilities relating to hypertension, chronic headaches, and a chronic respiratory disability are systemic in nature and she does not attribute their onset to a disease or injury occurring during her periods of ACDUTRA and INACDUTRA, but rather to stress to her psyche associated with the aforementioned ongoing pattern of deliberate harassment and oppression at her workplace occurring over a period of several years.  Her hyperlipidemia is not a disability per se, for which VA compensation may be awarded (see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992)), but rather a laboratory-confirmed clinical finding of abnormal blood chemistry characterized by elevated cholesterol with no diagnosis of an underlying chronic condition which, in any case, could not be demonstrably attributed to any specific disease or injury incurred or aggravated during ACDUTRA, or injury incurred or aggravated during INACDUTRA.  

To the extent that the Veteran's physicians have linked her claimed disabilities, particularly her psychiatric diagnoses, to the stressors associated with the sustained campaign of sexual and racial harassment and the alleged incident of physical assault occurring at the workplace, the National Guard medical and personnel records do not objectively demonstrate that she sustained an injury due to an assault concurrent with her periods of ACDUTRA and INACDUTRA.  Furthermore, these medical opinions do not substantiate the Veteran's claim since they cannot provide evidence of a past event such as the exact date of onset of the claimed disabilities coincident with her periods of ACDUTRA or INACDUTRA, and to the extent that they attempt to do so, they are speculative in this regard at best.  

At this juncture, the Board notes that the Veteran was not provided with a VA examination addressing the service connection claims decided herein.  However, the Board finds that no examination in this regard is warranted and that these matters may be duly adjudicated without prejudice to the Veteran.  While acknowledging that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination with respect to the service connection claims decided on the merits in the present decision is not needed in this case.  The Veteran's primary assertion is that her current psychiatric diagnoses are related to a sustained and deliberate campaign of sexual and racial harassment and mentally abusive behavior directed against her by her superiors while in the employ of the Indiana Army National Guard, and that her systemic disabilities involving her vascular, neurologic, and pulmonary systems, and the abnormal condition of her blood chemistry due to hyperlipidemia, had their onset while she was in the employ of the Indiana National Guard.  As previously noted, her full-time employment in the Indiana Army National Guard was as a military technician, which is a dual status civilian Federal employee who is simultaneously a member of the National Guard as a condition of employment.  However, the applicable law permits service connection in the present circumstances only for disability due to disease or injury incurred or aggravated during ACDUTRA, or injury incurred or aggravated during INACDUTRA.  As previously discussed, there is no reasonable possibility that a medical opinion obtained on examination would aid in substantiating the Veteran's claim for VA compensation for the aforementioned disabilities and conditions since it could not provide evidence of a past event such as their exact date of onset coincident with her period of ACDUTRA or INACDUTRA without resorting to speculation.  Although the Veteran is competent to allege that she experienced perceivable symptoms such as psychiatric symptoms, headaches, or difficulty breathing, as a layperson who does not possess a medical degree, she is not competent on her own to make clinical diagnoses of what these symptoms represent, much less to proffer probative medical opinions linking them to her periods of ACDUTRA and INACDUTRA.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Therefore, as the facts of the case do not meet the test established by the Court in McLendon, the Board finds that a remand to provide the Veteran with a nexus examination regarding these service connection claims is not warranted.

Therefore, in view of the foregoing discussion, the Board must deny the Veteran's claims for service connection for an acquired psychiatric disorder (to include PTSD, chronic depression, generalized anxiety disorder, and bipolar disorder), hypertension, hyperlipidemia, chronic headaches (claimed as migraines, to include as secondary to a chronic acquired psychiatric disorder), and a chronic respiratory disability (claimed as COPD).  Because the evidence in this case is not approximately balanced with respect to the merits of the claim for each of the aforementioned disabilities or conditions, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for hypertension is denied.

Service connection for hyperlipidemia is denied.

Service connection for chronic headaches, claimed as migraines, to include as secondary to a chronic acquired psychiatric disorder, is denied.

Service connection for a chronic respiratory disability, claimed as COPD, is denied.

The appeal of the September 2007 rating decision regarding the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the September 2007 rating decision regarding the issue of entitlement to service connection for sleep apnea with insomnia is dismissed.

The appeal of the September 2007 rating decision regarding the issue of entitlement to service connection for chronic vision impairment is dismissed.

The appeal of the September 2007 rating decision regarding the issue of entitlement to a TDIU is dismissed.


REMAND

With regard to the Veteran's claim for service connection for tinnitus, she testified at her April 2011 hearing that she first noticed her tinnitus symptoms around the time of 1994-1995.  She expressed her belief that her tinnitus was concurrent with, and caused by her exposure to acoustic trauma from the noise of loud machinery and small arms fire during periods of INACDUTRA when she was on weekend Army Reserve drill.  (As previously noted, the Veteran has been a member of the National Guard from December 1982 to June 2002, although her Army Reserve records reflect that she did not participate in INACDUTRA weekend drills after December 2000.)  She testified that such exposure was incurred as part of her duties as an "industrial hygienist" during Army Reserve drills.  

The Board notes that the Veteran has not submitted evidence of a diagnosis of tinnitus that is objectively linked to her claimed exposure to acoustic trauma during INACDUTRA.  However, the nature of tinnitus is such that a subjective account of tinnitus symptoms would be sufficient to support a diagnosis, and the Veteran is competent to report that her tinnitus' history of onset was from exposure to acoustic trauma during her periods of weekend drill while on INACDUTRA.  As previously noted in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As the circumstances of the case meet the criteria of the test in McLendon, the case is remanded for a VA clinical examination, in which a diagnosis of tinnitus should be determined and a nexus opinion addressing its relationship to the Veteran's service be obtained. 

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran's claims file should be reviewed by an appropriately qualified VA examiner, who should examine the Veteran afterwards and determine whether or not she has a current diagnosis of tinnitus.  If a diagnosis of tinnitus is confirmed, the examiner should provide a nexus opinions addressing the following question:

Is it at least as likely as not that the Veteran's tinnitus is etiologically related to her reported history of exposure to acoustic trauma of the type that would be encountered on a small arms range and an industrial machine shop during infrequent periods of weekend military drill occurring several times per year over the course of nearly 20 years between December 1982 - December 2000?  
For purposes of providing this opinion, the examiner should assume as true the Veteran's history of such noise exposure.

Pertinent documents in the claims folder must be reviewed by the VA examiner, who should provide a complete rationale for any opinion given without resorting to speculation, reconciling any conflicting medical opinions rendered.  The Veteran's history of pertinent symptoms must be considered.  Any additional examinations, tests, or studies necessary for an adequate opinion should be conducted.  

It would be helpful if the VA examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the Veteran's claim for service connection for tinnitus, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case and given an appropriate amount of time to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


